Citation Nr: 1424863	
Decision Date: 06/03/14    Archive Date: 06/16/14

DOCKET NO.  12-31 748	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to an effective date earlier than January 15, 2008 for the 30 percent rating for sinusitis/rhinitis.

2.  Entitlement to an effective date earlier than January 15, 2008 for the 30 percent rating awarded for irritable bowel syndrome (IBS).

3.  Entitlement to an effective date earlier than June 15, 2007 for the 20 percent rating that was assigned for the residuals of a fracture of the left tibia.

4.  Entitlement to an effective date earlier than February 5, 2010 for the 100 percent rating that was assigned for PTSD.

5.  Entitlement to a rating in excess of 30 percent for headaches.

6.  Entitlement to a rating in excess of 20 percent for a back disability.

7.  Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for impotence/erectile dysfunction, to include as secondary to the service connected gonorrhea.

8.  Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for arthritis of the left elbow.

9.  Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for arthritis of the left leg/knee.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Matthew Blackwelder, Counsel


INTRODUCTION

The Veteran had active military service from March 1972 to February 1975.

This appeal comes to the Board of Veterans' Appeals (Board) from a series of rating decisions. 

The Board must note that in reviewing this case the Board has not only reviewed the Veteran's physical claims file, but also his files on the "Virtual VA" system and the VBMS system to insure a total review of the evidence.  

The issue of service connection for a left leg/knee disability is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's increased rating claims for sinusitis/rhinitis and for IBS were received on January 15, 2008 (and the increased ratings that were assigned were made effective as of that date), and no medical evidence within a year of that date makes it factually ascertainable that a higher rating was warranted for either condition.

2.  The Veteran's increased rating claim for residuals of a fracture of the left tibia was received on June 15, 2007 (and the increased rating that was assigned was made effective as of that date), and no medical evidence within a year of that date makes it factually ascertainable that a higher rating was warranted.

3.  The Veteran's 100 percent rating for PTSD was made effective as of the date he left substantially gainful employment and therefore became totally occupationally impaired.

4.  The Veteran's migraine headaches are not considered to have been productive of severe economic inadaptability for any distinct period of time during his appeal.

5.  During the course of his appeal, the Veteran has not been prescribed bed rest to treat his back disability; forward flexion in his back has not been shown to be functionally limited to 30 degrees or less, even considering weakness, stiffness, fatigability, pain, lack of endurance, and repetitive motion; ankylosis has not been shown in the Veteran's spine; and a chronic neurologic disability has not been associated with the Veteran's back disability.

6.  A June 2004 Board decision denied the Veteran's claims of entitlement to service connection for impotence, and for arthritis of the left elbow and left leg; evidence obtained since the June 2004 decision raises a reasonable possibility of substantiating the claims for service connection for impotence, and for arthritis of the left elbow and left leg.

7.  The weight of the evidence is against a finding that it is at least as likely as not (50 percent or greater) that a left elbow disability either began during or was otherwise caused by either the Veteran's military service or by a service connected disability.

8.  The Veteran's erectile dysfunction was found to be psychogenic in nature, and he is rated at 100 percent for a service connected psychiatric disability.


CONCLUSIONS OF LAW

1.  Criteria for an effective date earlier than January 15, 2008 for the 30 percent rating for sinusitis/rhinitis have not been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2013).

2.  Criteria for an effective date earlier than January 15, 2008 for the 30 percent rating awarded for IBS have not been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2013).

3.  Criteria for an effective date earlier than June 15, 2007 for the 20 percent rating that was assigned for the residuals of a fracture of the left tibia have not been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2013).

4.  Criteria for an effective date earlier than February 5, 2010 for the assignment of a 100 percent rating for PTSD have not been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2013).

5.  Criteria for a rating in excess of 30 percent for migraine headaches have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.124a, Diagnostic Code (DC) 8100 (2013). 

6.  Criteria for a rating in excess of 20 percent for a back disability have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5242 (2013). 

7.  The June 2004 Board decision denying service connection for impotence and for arthritis of the left elbow and left leg is final; new and material evidence having been presented, the claim is reopened with regard to all three issues.  38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. §§ 3.156, 20.1100 (2013). 

8.  Criteria for service connection for a left elbow disability have not been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §3.303 (2013). 

9.  Criteria for service connection for erectile dysfunction have been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §3.303, 3.310 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Earlier Effective Date

With regard to claims for increased ratings, the effective date will generally be the date of receipt of claim or date entitlement arose, whichever is later.  38 C.F.R. § 3.400(o).  However, disability compensation may also be awarded on the earliest date it is factually ascertainable that an increase in disability had occurred, if the claim is received within one year from such date.

At the Veteran's Board hearing in September 2013, the VLJ clearly explained to the Veteran how effective dates were determined, and he acknowledged having previously received bad information, which had formed the basis for his belief that he was entitled to earlier effective dates for several of the increased ratings that were assigned.

Effective date earlier than January 15, 2008 for the 30 percent ratings for sinusitis/rhinitis and IBS

In an October 2007 rating decision, service connection was granted for both IBS and sinusitis/rhinitis.  The Veteran was informed that this constituted a complete grant of benefits sought (which ended the appeal of those two claims absent the filing of a notice of disagreement, which never occurred) and he was provided with his appellate rights which explained that he could appeal the ratings assigned.  However, the Veteran did not appeal this rating decision.  On January 15, 2008, the Veteran submitted a statement in which he stated that he was seeking ratings in excess of 10 percent for his IBS and for his sinusitis/rhinitis, because the conditions had worsened.  There were no statements or treatment records received between October 2007 and January 2008.  

The effective date that is assigned is the later of the date of entitlement and the date of claim.  Here, while no records were supplied showing entitlement to the 30 percent ratings within a year of the date of claim, it was presumed that the increased symptomatology, which justified the higher ratings that were assigned, was present at the time the Veteran's claim was received in January 2008.  As such, the date of claim is the later of the date of entitlement and the date of claim, and therefore the effective dates that were assigned were appropriate.  Accordingly, the Veteran's claims for earlier effective dates for the 30 percent ratings for sinusitis/rhinitis and IBS are denied.

Effective date earlier than June 15, 2007 for the 20 percent rating for residuals of a fractured tibia

In this case, the Veteran's claim for an increased rating for residuals of a fractured tibia was received on June 15, 2007, which is the date the increased rating to 20 percent was made effective.

Service connection for residuals of a fractured left tibia was granted by a March 2001 rating decision with a 10 percent rating assigned.  The Veteran did appeal this rating, but his appeal was denied by the Board in June 2004.  On June 15, 2007, a claim was received from the Veteran seeking an increased rating for the residuals of his fractured left tibia.  

The Board carefully reviewed the claims file, but found no medical treatment records pertaining to the Veteran's tibia fracture residuals in the year prior to the receipt of his claim for an increase (i.e. between June 2006 and June 2007).  As such, the effective date that was assigned for the increased rating is the earliest allowed by law.  Therefore, the Veteran's claim for an earlier effective date is denied. 
 
Rating earlier than February 5, 2010 for the 100 percent rating for PTSD

In an August 2010 rating decision, the RO increased the Veteran's psychiatric rating from 70 to 100 percent as of February 5, 2010.  The Veteran has appealed, seeking an earlier effective date for the 100 percent rating.

At the Veteran's hearing, the undersigned VLJ explained that the Veteran's PTSD was increased from 70 percent to 100 percent as of his last date of substantially gainful, full-time employment with the city of New Orleans, February 5, 2010.  A 100 percent schedular rating for PTSD is assigned when the symptoms of PTSD cause total occupational and social impairment.  See 38 C.F.R. § 4.130.  Total occupational impairment simply is not shown when a person is working in substantially gainful employment full-time.  As such, the 100 percent rating was assigned at the later of date of entitlement (i.e. the date the Veteran ceased working) and the date of claim.  Therefore, an earlier effective date is not warranted, and the Veteran's claim is denied.

II.  Increased Rating Claims

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7. 

Headaches

In January 2008, the Veteran filed a claim seeking a rating in excess of 30 percent for migraine headaches.  The Veteran's headaches are rated under 38 C.F.R. § 4.124a, Diagnostic Code 8100, which provides a 30 percent rating when migraine headaches with characteristic prostrating attacks occur on an average once a month over a several month period; and a 50 percent rating when migraine headaches occur with very frequent, completely prostrating and prolonged attacks that are productive of severe economic inadaptability.

At his Board hearing in September 2013, the Veteran testified that he experienced headaches on a daily basis which formed the reason he was seeking an increase.  TS p. 43.  He was asked how long the headaches lasted to which he replied that it could be all day and that he found the most helpful treatment was meditating in a dark,  quiet room.  He also reported having some success with medication.  

Turning to the medical treatment records from the course of the appeal, in July 2007 the Veteran underwent a VA neurological examination.  It was noted that he was taking Topamax and tramadol for his headaches with fair results and no side effects.  An MRI of his brain in 2001 had been interpreted as normal.  The examiner noted that the Veteran's headaches had a significant effect on his occupation, including increased tardiness, increased absenteeism, decreased concentration, weakness, or fatigue, and pain.  The Veteran reported being unable to function when a headache hit him, and stated that he found it difficult to make important decisions as a plant manager when a headache came on.  The examiner stated that during acute attacks, all activities of daily living were severely affected.

In a private treatment record from December 2007, the Veteran was noted to have been experiencing an increased frequency of headaches while living in a FEMA trailer which had been treated with formaldehyde.

In January 2008, Dr. Gallo wrote that the Veteran's headaches had become more intense over the previous few months, such that they occurred on a daily basis, noting that pain medication had reportedly not been effective.  He added that the headaches prevented the Veteran from working at routine tasks.

In October 2008, the Veteran underwent a VA examination at which he reported experiencing frequent headaches since his injury in service.  He asserted that over the previous few years, the headaches had gotten more frequent, occurred daily, and did not respond to conventional antimigraine treatment.  The Veteran was diagnosed with intractable migraine headaches.  However, it was noted nonetheless that the Veteran continued to work full-time as a plant engineer for the city and the neurological examination itself was completely normal.  

In July 2009, the Veteran argued that his headaches met the criteria for a 50 percent rating.

Having reviewed the evidence, the Board does not believe that a 50 percent rating is warranted for the Veteran's headaches.  The reason for this is that the schedular rating criteria requires the headaches to be productive of severe economic inadaptability.  

The Board does not wish to minimize the impairment caused by the Veteran's headaches, as it is clear from the medical records and from his statements that his headaches do cause significant impairment.  However, he reported experiencing headaches once a day, even while he was still working; yet he continued working full-time, until his service connected PTSD worsened to the point he had to stop working.  That is to say, the Veteran was working full time in spite of his headaches.  While his headaches have continued since he stopped working, it has not been shown that the headaches would present a greater amount of economic impairment.  There is no dispute that the Veteran's headaches provide occupational impairment, but a 30 percent rating is assigned in recognition of headaches that cause characteristic prostrating attacks, and the rating schedule itself is intended to compensate for impairment of earning capacity.  Here, the evidence of record simply does not show that the Veteran's headaches are productive of severe economic inadaptability.  Given this conclusion, the criteria for a rating in excess of 30 percent have not been met for the Veteran's headaches and a higher schedular rating is denied.

Back Disability

Service connection was granted for the Veteran's back disability by the Board in a June 2004 decision.  In an October 2004 rating decision, the RO effectuated the Board's grant, assigning a 10 percent rating for the Veteran's service connected back disability.  The Veteran did not disagree with the rating that was assigned.  In May 2005, the Veteran indicated that he wished to file for an increased rating for his back.  In a February 2009 rating decision, the RO granted a 20 percent rating for the Veteran's back disability as of the date his claim was received (May 13, 2005).  The Veteran has perfected an appeal of that rating decision.  

Back disabilities are rated under either the General Rating Formula for Diseases and Injuries of the Spine or the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined.  38 C.F.R. § 4.71a.  

Under the current Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a 20 percent rating is assigned when intervertebral disc syndrome causes incapacitating episodes with a total duration of at least 2 weeks, but less than 4 weeks, during the past 12 months; a 40 percent rating is assigned when intervertebral disc syndrome causes incapacitating episodes having a total duration of at least 4 weeks, but less than 6 weeks, during the past 12 months; and a 60 percent rating is assigned when intervertebral disc syndrome causes incapacitating episodes having a total duration of at least 6 weeks, during the past 12 months.  38 C.F.R. § 4.71a, DC 5243.  An incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Id., Note (1).  

Here, no incapacitating episodes of intervertebral disc syndrome have been shown by the evidence of record to include examination reports, treatment records and lay statements.  While the Veteran's back condition indisputably causes some impairment, the criteria for a rating in excess of 20 percent based on incapacitating episodes of intervertebral disc syndrome have simply not been met.  As such, it is more beneficial to evaluate the Veteran's lower back disability under the General Rating Formula for Diseases and Injuries of the Spine.  

Under the General Rating Formula for Diseases and Injuries of the Spine, a 10 percent rating is assigned for a lower back disability when forward flexion of the thoracolumbar spine is greater than 60 degrees, but not greater than 85 degrees; when the combined range of motion of the thoracolumbar spine is greater than 120 degrees, but not greater than 235 degrees; when there is muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or when there is vertebral body fracture with loss of 50 percent or more of the height.  

A 20 percent rating is assigned when forward flexion of the thoracolumbar spine is greater than 30 degrees, but not greater than 60 degrees; when the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or when there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  

A 40 percent rating is assigned when forward flexion of the thoracolumbar spine is 30 degrees or less; and a rating in excess of 40 percent is not available unless either ankylosis or a fractured spine is present.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine.

With regard to range of motion of the Veteran's back, the evidence does not show that a rating in excess of 20 percent is warranted, as the evidence simply does not demonstrate that the Veteran's forward flexion is functionally limited to 30 degrees or less at any point during the course of his appeal.  In reaching this conclusion, the Board has considered whether a higher disability evaluation is warranted on the basis of functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45.  See also DeLuca v. Brown, 8 Vet. App. 202 (1995).  Functional loss contemplates the inability of the body to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance, and must be manifested by adequate evidence of disabling pathology, especially when it is due to pain.  38 C.F.R. § 4.40.  

The Veteran underwent a VA examination in November 2007, but no range of motion testing was noted in the examination report.  The Veteran underwent a second VA examination in February 2009 at which he demonstrated forward flexion from 0-40 degrees.  There was no objective evidence of pain on active range of motion, and no additional limitation of motion following repetitive motion testing.

VA treatment records have been reviewed, but do not show any additional range of motion testing.

As noted, based on the range of motion testing that was conducted during the course of the Veteran's appeal, he simply does not meet the schedular rating criteria for a rating in excess of 20 percent.  This is not to say that the Veteran's range of motion has not been painful or otherwise limited by pain.  It clearly has.  For example, at the February 2009 examination, the Veteran was noted to have daily back pain.  However, even if flexion was slightly limited by pain, pain alone is not sufficient to warrant a higher rating, as pain may cause a functional loss, but pain itself does not constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32, 36-38 (2011) (emphasis added).  Rather, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id. at 43; see 38 C.F.R. § 4.40.  In this case, it has not been shown to do so.  
 
At the Veteran's most recent VA examination, the forward flexion in his back was limited to 40 degrees, but the examiner specifically found that the Veteran was not additionally limited by pain, even following repetitive motion testing.  As such, the Board, considering the holding in Mitchell, does not believe that the Veteran has been shown to be functionally limited to 30 degrees of forward flexion. 

Additionally, evidence of ankylosis has not been presented or even suggested, and the VA examiner in February 2009 specifically noted that ankylosis was not present.  As such, a higher rating is not warranted on that basis. 

As described, an orthopedic rating in excess of 20 percent is not warranted.

The regulations also provide that in addition to orthopedic considerations, any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be evaluated separately, under an appropriate diagnostic code.  However, in this case, the evidence of record does not support a finding that the Veteran has a chronic neurologic disability as a result of his service-connected back disability, and, overall, provides evidence against such a finding.

The Veteran underwent a VA examination in November 2007 at which motor, reflex, and sensory testing was all normal in his lower extremities.  Neurologic testing was also fully normal at the Veteran's February 2009 examination.

At his Board hearing in September 2013, the Veteran testified that he had three bad discs in his back, but he has not been found to have any separate neurologic disability in his back.

As such, a schedular rating in excess of 20 percent for the Veteran's back disability is denied.

Extraschedular

The Board has also considered whether referral for consideration of an extraschedular rating is warranted, noting that if an exceptional case arises where ratings based on the statutory schedules are found to be inadequate, consideration of an "extra-schedular" evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities will be made.  38 C.F.R. § 3.321(b)(1).  The Court has held that the determination of whether a claimant is entitled to an extraschedular rating under § 3.321(b) is a three-step inquiry, the responsibility for which may be shared among the RO, the Board, and the Under Secretary for Benefits or the Director, Compensation and Pension Service.  Thun v. Peake, 22 Vet. App. 111 (2008).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  This means that initially there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and no referral is required.  If the criteria do not reasonably describe the claimant's disability level and symptomatology, a determination must be made whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  See id. 

The Board finds that the schedular evaluations assigned for the Veteran's service-connected back disability and headaches are adequate in this case.  The Veteran's primary back symptoms include pain and limitation of motion, both of which have been specifically contemplated.  With regard to his headache disorder, the Veteran's symptoms involve headaches which can at times be incapacitating.  The schedular rating criteria specifically considers the frequency of the headaches and even provides a catchall of producing severe economic inadaptability, which allows the Board to consider within the schedular rating framework the impact of any headache related symptomatology.  As such, the schedular rating criteria contemplates the essence of the Veteran's headache related symptomatology.  That is, there is nothing unique or unusual about the Veteran's headache and back disabilities.  As such, the assigned schedular evaluations are considered to adequately describe the Veteran's and a referral for extraschedular consideration is not warranted. 

The Board has also considered whether an inferred claim for a total disability rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) has been raised.  The Board acknowledges that the Veteran is no longer employed, and that his back and headache disabilities caused some occupational impairment.  He has not, however, alleged that he is unemployable solely on account of either his back or headache disabilities.  Here, the evidence of record shows that the Veteran stopped working on account of his psychiatric disability.  Thus, the Board finds that Rice is inapplicable to his back and headache claims.

III.  New and Material

A June 2004 Board decision denied the Veteran's claim for service connection for impotence, for arthritis of the left elbow, and for arthritis of the left leg.  That decision is final.  38 C.F.R. § 20.1100.  However, a previously denied claim may be reopened by the submission of new and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. 3.156.  Evidence is new if it has not been previously submitted to agency decision makers.  38 U.S.C.A. § 5108; 38 C.F.R.  § 3.156(a).  Evidence is material if it, either by itself or considered in conjunction with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence cannot be cumulative or redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  

The Court interprets the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and views the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  See Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  



Impotence, to include as secondary to the service connected gonorrhea

As noted, the Veteran's claim for impotence was denied by a June 2004 Board decision, in which the Board concluded that the evidence did not show that the Veteran's impotence was directly related to either his military service, or to his in-service exposure to gonorrhea.  Since the claim was denied, a significant amount of evidence has been submitted.  

Specifically, at his Board hearing in September 2013, the Veteran testified (TS p. 20) that he had experienced impotence persistently since military service.  While this statement appears to contradict the Veteran's earlier statements, for purposes of determining whether new and material evidence has been presented, the Board must presume that the newly submitted evidence is credible.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Given this conclusion, the Veteran's statement raises a reasonable possibility of substantiating the claim.  As such, his claim is reopened.

Arthritis of the left elbow and left leg

In June 2004, the Board denied the Veteran's claims for service connection for arthritis of the left elbow and left leg as the evidence did not show arthritis in either the elbow or leg.  Since that time, the Veteran submitted a statement from Dr. McCord in which he wrote that the Veteran had arthritis in his left knee and left elbow dating from his injury in the Navy in 1973.  This statement is presumed credible for the purpose of reopening and it at least raises the reasonable possibility of substantiating the Veteran's claim.  As such, these claims are reopened as well.  

II.  Service Connection

In seeking VA disability compensation, a Veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303. 

Because the RO has denied the Veteran's claims for impotence and for arthritis of the left elbow because no new and material evidence has been submitted, the Board has also contemplated whether the Veteran would be prejudiced by the Board's adjudication of these claims on the merits.  Here, the Board reviewed the rating decisions, and statement of the case, and finds that the RO de facto reopened these claims and denied them on the merits.  Significantly, after discussing the newly submitted evidence, the December 2009 statement of the case made a generalized assessment of whether the criteria for service connection were met overall, and considered and specifically discussed the private medical statements from Dr. Gallo and Dr. McCord which represent the strongest evidence of record in support of the Veteran's elbow arthritis claim.  The statement of the case also discussed the Veteran's statements in support of his claim for erectile dysfunction. It was noted that, for all three claims, that it had not been shown that the disorder was incurred in or aggravated by service, or shown to a compensable degree within one year of discharge.  

In Hickson, the Court considered that (1) the RO developed the evidence over the period between the date the Veteran filed his claim to reopen and the date of the last adjudication, (2) the duties to notify and assist had been satisfied, including not only obtaining records, which is part of every claim to reopen, but also providing the Veteran with a medical examination, which is not required until and unless a claim is reopened, and (3) more significantly, all of the evidence in the record reveals that the RO in fact considered that evidence, assessed its credibility, and, after doing so, determined that not only was the evidence not credible but also that it did not trigger a need for any additional medical examinations.  Hickson v. Shinseki, 23 Vet. App. 394, 403-04 (2010).  Similarly, in this case, the VA met its duty to notify and assist with regard to these claims and the RO in essence considered all of the evidence and felt that it weighed against a grant of service connection.  

The Board notes that although the RO did not reopen the claim and consider it on a direct basis during the appeal period, the Board may consider the claim on the merits as the Veteran would not be prejudiced by such consideration since all proper development has been completed.  See Hickson v. Shinseki, 23 Vet. App. 394, 399-400   (2010) (noting that generally the Board should return a reopened claim to the RO for initial consideration, but may consider the merits of the claim where a claimant submits a waiver or would not be prejudiced by such adjudication).  Here, the RO indicated that it was not reopening the Veteran's claim, because Dr. McCord's statement was not accompanied by any x-ray evidence of arthritis in either the leg or the elbow.  Likewise, the RO concluded that service connection for erectile dysfunction was not warranted because the evidence of record did not relate the Veteran's erectile dysfunction to either his military service or to a service connected disability.  As such, because the RO de facto considered the merits of these issues, there is no prejudice with the Board proceeding to adjudicate the claims of entitlement to service connection for impotence and for arthritis of the left elbow, because the Board's application of the law to the merits will be the second such application.

Left elbow

In his substantive appeal in March 2003, the Veteran wrote that he had injured his left elbow in the in-service forklift accident and he believed he had a chronic elbow disability as a result.  In April 2003, the Veteran testified at a hearing before the RO that service treatment records showed that he had tripped while on the U.S.S. Austin and injured his left elbow.  At a Board hearing in November 2003, the Veteran noted that he had received treatment in service for his left elbow, but stated that he could not remember whether he had injured it in the forklift accident.  He denied receiving any treatment once he got out, and stated that he had been told that he had arthritis in his elbow based on x-rays approximately 3-4 years earlier, but later in the hearing he backtracked and stated that he had thought his representative was asking him about his left leg and he indicated that he was not sure whether he had undergone any x-rays of the left arm or elbow.  He was asked what problems he was experiencing, and he described it as pain throughout his arm from his shoulder to his fingers.  At his Board hearing in September 2013, the Veteran's representative stated that the Veteran had fractured his leg in an accident and injured his left elbow at the same time.

Service treatment records confirm that the Veteran fell and hurt his left elbow in-service in February 1973.  The treatment records contemporaneous with that injury show that the Veteran had point tenderness in his left elbow and he reported that it hurt when he moved it.  However, x-rays were negative and the Veteran was treated with an Ace wrap and a warm soak.  The Veteran was seen again several days later, but thereafter no further elbow complaints were voiced during the remainder of the Veteran's military service (approximately two years).  Additionally, at his separation physical in February 1975, the Veteran's upper extremities were found to be normal. 

Following service, there is no record of any treatment of the Veteran's left elbow for multiple decades.  In April 2000, the Veteran filed his first claim for service connection, but made no mention of his elbow.  In November 2000, the Veteran suggested that he had arthritis in his left elbow.

In January 2001, the Veteran underwent a VA examination.  No left elbow disability was shown.      

In August 2003, the Veteran underwent a VA general medical examination.  The examiner noted that the Veteran had full range of motion and 5/5 strength in all four extremities.

In August 2005, Dr. McCord wrote that the Veteran had arthritis in his left elbow dating from his injury in the Navy in 1973.  However, he provided no rationale for his conclusion, and provided no indication that he reviewed any imaging of the Veteran's left elbow to support his assertion of elbow arthritis.  Moreover, even multiple years after the letter, x-rays still failed to show arthritis in the Veteran's left elbow, as May 2009 x-rays showed only lateral epicondylitis (tennis elbow) but did not show arthritis.

The fact remains, that while the Veteran is competent to report elbow pain, diagnosing arthritis is a medically complex question, which requires medical expertise.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  Here, a private doctor asserted that the Veteran had elbow arthritis, but this statement was entirely void of any rationale for such a conclusion, and imaging taken years later failed to support, and even directly undermined, his conclusion.

The lack of rationale is particularly troubling here, because, while the Veteran clearly injured his elbow in service, there was no suggestion that it was in any way symptomatic either at separation, or for many years thereafter.  Essentially, there
 was an extended period of time after service without any manifestations of the claimed condition, and this tends to weigh against a finding of a connection between the elbow disability and the Veteran's service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  Yet, Dr. McCord did not address this expansive time period without elbow complaints or treatment.  Moreover, during this time the Veteran was not idle, but rather was working a physically strenuous job for a number of decades after service.  Dr. McCord did not address this either.  Finally, imaging of the Veteran's elbow even four years after Dr. McCord's brief statement did not show the arthritis he asserted was present in the Veteran's left elbow.  As such, Dr. McCord's statement is simply found to have no probative value and it is not afforded any weight. 

In 2009, the Veteran finally presented evidence of a left elbow disability, but effectively there is no probative evidence to relate such a condition to his military service.  

The Board has closely reviewed the evidence, but finds that it does not support service connection for a left elbow disability in this case.  The Veteran injured his elbow in service, but an in-service injury alone is not considered to be a disability.  Rather, the injury must lead to a chronic disability.  Here, service treatment records show that the elbow injury appeared to resolve within days without any residuals, as evidenced by the Veteran's separation physical which found the upper extremities to be normal.  Following service, the Veteran did not seek any treatment for his left elbow for multiple decades while working a physically intensive job.  He did this without voicing complaints regarding his left elbow.

While the Veteran is competent to report what comes to him through his senses, he lacks the medical training and expertise to provide a complex medical opinion as the etiology of his tennis elbow.  See Layno v. Brown, 6 Vet. App. 465 (1994), Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  The Veteran could testify that he had experienced elbow problems since service, but he did not do this, despite testifying about his elbow claim at his Board hearing.  The Veteran lacks the medical training to provide the medical nexus here.

As described, the criteria for service connection have not been met, as there is simply no probative suggestion that the Veteran has a chronic left elbow disability as a result of his military service.  Accordingly, the Veteran's claim is denied.

Impotence

Here, the Veteran is service connected for a psychiatric disability which is rated at 100 percent.  In a VA urology treatment record in October 2000, the Veteran reported experiencing problems with erectile dysfunction approximately 10 months earlier.  The medical professional suggested that the problem was likely psychogenic in nature.  

Given this opinion, the Board will resolve reasonable doubt in favor of the Veteran, and grant service connection for erectile dysfunction.

V.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  These requirements have been met, and neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claim at this time is warranted. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records, private treatment records, and VA treatment records have all been obtained. 

Additionally, the Veteran testified at a Board hearing.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge (VLJ) who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the September 2013 Board hearing, the Veteran was assisted at the hearing by an accredited representative.  The representative and the VLJ asked questions to ascertain the extent of any in-service event or injury and whether the Veteran's current disabilities for which he was seeking service connection were related to his service.  The state of the Veteran's back and frequency of his headaches was also discussed.  Finally, the VLJ fully explained how effective dates were awarded.  No pertinent evidence that might have been overlooked and that might substantiate the claim was identified by the Veteran or his representative.  The hearing focused on the elements necessary to substantiate the issues on appeal.  Therefore, the Board finds that, consistent with Bryant, the Veterans Law Judge complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).  

The Veteran was also provided with several VA examinations (the reports of which have been associated with the claims file), which the Board finds to be adequate for rating purposes, as the examiners had a full and accurate knowledge of the Veteran's disability and contentions, and grounded their opinions in the medical literature and evidence of record.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

In the representative's brief, it was suggested that the examinations that had been provided in connection with the Veteran's service connected disabilities on appeal were stale.  However, it was not shown how the Veteran's disabilities had actually worsened, and the duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate examination was conducted.  VAOPGCPREC 11-95.  At his hearing, the Veteran spoke in only very general terms about his back disability.  He did not report receiving any current treatment for his back, only that he was going for a rheumatoid arthritis test in the future.  He did not indicate that his back disability had increased in severity since his most recent examination.  Given these facts, the Board is of the opinion that a remand for an additional examination is unnecessary.

The representative also argued that another examination should be provided by a medical doctor who is board certified in the field which is appropriate to the body certified.  However, the representative did not actually explain why the VA examiners who had provided the previous examinations would not have been competent to provide the examinations that were provided.  To this end, the Board observes that competent medical evidence includes evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  38 C.F.R. § 3.159(a)(1).  In this case, there is no reason that medical doctors would lack the qualification to provide back and headache examinations. 

While a VA medical opinion was not provided with regard to the issue of service connection for a left elbow disability, the Federal Circuit Court of Appeals (Federal Circuit) has recognized that there is not a duty to provide an examination in every case.  See Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).  Rather, the Secretary's obligation under 38 U.S.C. § 5103A(d) to provide the Veteran with a medical examination or to obtain a medical opinion is not triggered unless there is an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability.  See McLendon v. Nicholson, 20 Vet. App.79, 81 (2006).  Here, as explained, the evidence of record does not suggest that the Veteran has an elbow disability as a result of his military service.  The opinion from Dr. McCord has been reviewed, but given that his statement is directly debunked by the evidence of record, it is not felt to even suggest that the Veteran has arthritis in his left elbow, and is non-evidence.  Aside from that letter, the record in this case is negative for any indication, other than the Veteran's own assertion, that he has a left elbow disability as a result of his military service.  As such, his statements are insufficient to trigger VA's duty to provide an examination with an opinion.  See Waters, 601 F.3d 1274.  Looking to McLendon as well, while there was a documented injury in service, it was shown to be of a very acute and transitory nature by the service treatment records.  There was nothing showing any elbow problems for decades thereafter while the Veteran worked a physically demanding job.  As such, the Board simply does not believe that the evidence of record suggests that a current left elbow disability even may have begun in service, so as to trigger the duty to provide an examination.
   
As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal. 


ORDER

An effective date earlier than January 15, 2008 for the 30 percent rating for sinusitis/rhinitis is denied.

An effective date earlier than January 15, 2008 for the 30 percent rating awarded for IBS is denied.

An effective date earlier than June 15, 2007 for the 20 percent rating that was assigned for the residuals of a fracture of the left tibia is denied.

An effective date earlier than February 5, 2010 for the 100 percent rating for PTSD is denied.

A rating in excess of 30 percent for headaches is denied.

A rating in excess of 20 percent for a back disability is denied.

New and material evidence to reopen claims of entitlement to service connection for impotence, for arthritis of the left elbow and for arthritis of the left leg has been presented, and the claims are reopened.

Service connection for arthritis of the left elbow is denied.

Service connection for erectile dysfunction is granted.


REMAND

The Veteran is seeking service connection for arthritis of the left leg and/or knee.  In August 2005, Dr. McCord wrote that the Veteran had arthritis in his left knee dating from his injury in the Navy in 1973.  However, he provided no rationale to support such a conclusion.  In November 2007, x-rays of the tibia showed the old fracture and there was some mild bony spurring seen on the patella.  It is unclear whether this should be considered "arthritis of the left knee" and if so whether such a condition was even the result of either the Veteran's military service or his service connected tibia fracture residuals.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran's claims file to a VA examiner.  If an opinion cannot be provided without an examination, one should be provided.  The examiner should determine whether the Veteran has a left leg or knee disability (aside from the 20 percent rating that is already assigned for residuals of a tibia fracture), to include arthritis, and if so, whether it is at least as likely as not (50 percent or greater) that the disability either began during or was otherwise caused by his military service.  In so doing, the examiner should address the 2005 statement by Dr. McCord that the Veteran had left knee arthritis as a result of his left leg injury in service.  A complete rationale should be provided for any opinion expressed.

2.  Then, readjudicate the appeal.  If the claims remain denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response.     

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
MICHELLE L. KANE 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


